Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01093-CV



APPROXIMATELY $25,800.00,  Appellant

V.

THE STATE OF TEXAS,  Appellee



On Appeal from the 164TH Court 
Harris County, Texas
Trial Court Cause No. 2006-53380



MEMORANDUM OPINION	Appellant, Approximately $25,800.00, has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007);
51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant, Approximately
$25,800.00, did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.